 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   DEBBIE DAWN TUELL,                                Case No. 1:18-cv-01624-SAB

12                  Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                       PROCEED IN FORMA PAUPERIS AND
13          v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                       SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF Nos. 2, 3)
15                  Defendant.

16

17         Plaintiff Debbie Dawn Tuell (“Plaintiff”) filed a complaint on November 27, 2018, along

18 with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF Nos. 2, 3.)

19 Plaintiff’s application to proceed in forma pauperis demonstrates entitlement to proceed without
20 prepayment of fees and shall be granted. (ECF No. 3.) Plaintiff is hereby directed to paragraph

21 1 of the scheduling order to be issued in this action, which directs that the summons and

22 complaint shall be served within 20 days of the filing of the complaint.           Plaintiff shall

23 promptly file proof of service with the Court upon completion of service.

24         Accordingly, IT IS HEREBY ORDERED THAT:

25         1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

26         2.      The Clerk of Court is DIRECTED to issue a summons; and

27 / / /

28 / / /


                                                   1
 1          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 2                  summons, and this order upon the defendant if requested by the plaintiff.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        November 28, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
